Citation Nr: 1131248	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial or staged rating in excess of 70 percent prior to July 5, 2006 for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1985 to June 1987 and from June 2004 to November 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 50 percent rating for PTSD, effective the day following release from active duty.  

In November 2006, the RO granted a temporary total rating for PTSD for a period of inpatient mental health care from July 5, 2006 to October 1, 2006 and a 50 percent rating thereafter. 

In April 2007, the RO granted an initial rating of 70 percent for PTSD and a 100 percent rating effective October 1, 2006.  


FINDINGS OF FACT

1.  Prior to July 5, 2006, the Veteran's PTSD was manifested by symptoms of nightmares, intrusive thoughts, recurrent insomnia, irritability, hypervigilance, social isolation, depressed mood, anxiety, memory and concentration deficits, and lack of interest and motivation in social and occupational activities.   The Veteran did not display gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or severe memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran had a single service-connected disability for PTSD rated as 70 percent disabling and was unable to engage in substantially gainful employment because of that disability from November 13, 2005 to July 4, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged schedular rating for PTSD prior to July 5, 2006 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321. 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a total rating based on individual unemployability from November 13, 2005 to July 4, 2006 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Army as a vehicle recovery mechanic with combat duties in Southwest Asia from November 2004 to October 2005.  The Veteran was awarded the Bronze Star Medal with "V" and the Combat Action Badge.  He contends that his posttraumatic stress disorder was more severe than was contemplated by a 70 percent rating prior to July 5, 2006.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 
a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.

Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Service treatment records showed that the Veteran sought treatment following an IED explosion in October 2005.  The examiner diagnosed a mild concussion and hematotympanum in both ears without perforation.  The Veteran was able to return to duty.  In a post-deployment medical questionnaire, the Veteran reported hearing difficulties and previous treatment for smoke inhalation.  The Veteran reported that he had witnessed fellow and enemy soldiers and civilians being wounded or killed and experienced hypervigilance, nightmares, and intrusive thoughts of the events.  However, he denied conflicts with others, depression, loss of interest in activities, or suicidal ideations.  

VA outpatient records starting in February 2006 showed that the Veteran had received VA outpatient psychiatric care since December 2005.  Clinicians prescribed an anti-depressant medication which made him tired, depressed, and anxious in crowds.  The Veteran reported that he was surprised at how suddenly he became depressed and had been inactive the previous month, sitting on a couch and unable to think or function in any capacity.  After stopping the medication, the Veteran reported that he felt better and was making an effort to be more engaged with family and friends.  However, he continued to experience nightmares, intrusive thoughts, and memory loss.  The psychologist also noted the Veteran's reports of physical symptoms such as headaches, low back pain, gastrointestinal distress, hearing loss, and tinnitus.   In early March 2006, the psychologist noted the Veteran's report that he was able to return to work.  The psychologist wrote a letter to the Veteran's National Guard company commander reporting that the Veteran did not have the psychological stability to participate in drill activities and should not be recalled to active duty.

Later in March 2006, the Veteran underwent VA general medical and Gulf War screening examinations.  A VA physician's assistant noted the Veteran's report that he continued to serve in the National Guard as a drilling reservist.  The Veteran reported that he had been self-employed electrical equipment repairman since 1990 but that began feeling anxious and fearful since returning home in November 2005.  The Veteran reported that he had missed about 40 days of work because of headache and physical complaints but had returned to work earlier in March.  The PA observed that the Veteran was alert, oriented, friendly, and factual during the examination.  The PA listed moderate PTSD among several physical diagnoses but did not provide clinical mental health comments.    

At the end of March 2006, the Veteran was examined by a VA clinical and forensic psychologist who summarized the traumatic events experienced by the Veteran in Southwest Asia including the death of a close friend who was killed at another location in theater.  The Veteran reported that he had no symptoms for the first few weeks but then became despondent, withdrawn, reclusive, irritable, and angry.  He avoided social contact and experienced insomnia and feelings of survivor's guilt over the loss of his friend.  He reported an inability to work for a period of one month because of a lack of motivation.   He also reported that on one occasion during an argument he became angry and "grabbed" his spouse.  The psychologist noted that the Veteran had been receiving VA outpatient psychiatric counseling and medication since December 2005 with GAF scores in the mid to upper 50s.  On examination, the psychologist noted that the Veteran was alert, oriented, in good contact with reality, with no signs of psychoses.  The Veteran's conversation was generally relevant, coherent, goal directed, and organized.  His affect was sluggish, unresponsive, and blunted with significant depression, frustration, and irritability with what had happened to him and where he was going in the future.  There was no impairment of judgment or insight.  The psychologist diagnosed moderate intensity PTSD and assigned a GAF score of 55-60.   The psychologist noted that medication had made some improvement but that there was more improvement to be made.  The psychologist noted that the PTSD significantly interfered with his self-employed business because of a lack of motivation to leave the home and interact with people. 

In May 2006, the New York Times published a lengthy article featuring the Veteran and other members of his National Guard unit and their adjustment and psychiatric difficulties upon return from deployment.  The Board will consider the summary accounts and quotations made by the Veteran of his experiences and symptoms as lay evidence which were substantially consistent with his reports to clinicians.  The Veteran's statements to the reporter were thoughtful, insightful, and logical.  At the end of the article, the reporter quoted the Veteran regarding his disagreement with how his unit was employed in Southwest Asia.  However, the Veteran stated that that he would deploy again if so ordered to do so.  

In May and June 2006, the Veteran underwent a series of neuropsychological tests and evaluations by a VA psychology intern and supervising doctoral-level psychologist.  The Veteran reported that he had been experiencing variable memory difficulties including losing his thoughts during conversations.  He reported that his spouse had to remind him to perform regular hygiene function.  He reported that he occasionally socialized with other Iraq veterans and that his mood was "on an even keel" but that he continued to be anxious in crowds and experienced nightmares and intrusive thoughts of traumatic events in service.   He denied any delusions or visual hallucinations.   The psychologist reviewed the test results at length, noting minimal depressive but moderate anxiety symptoms.  General cognitive ability was in the low average range with impairment in memory and complex organization but with largely intact executive functioning.  Personality testing showed that the Veteran might not gain improvement from psychotherapy because he demonstrated traits of an inability to relax control and consider another perspective.  In a feedback sessions also attended by the Veteran's mother, the psychologist noted that the Veteran was tired but alert, oriented, and cooperative.  His grooming was adequate, and there were no thought content deficits or suicidal ideations.  The psychologist assigned a GAF of 65.  

In late June 2006, the Veteran's primary care physician noted that the Veteran and his mother appeared for a routine appointment.  The Veteran presented in an excitable state, reportedly caused by a loud noise while driving to the clinic.  The Veteran reported missing two reserve drill periods, not working at his business, and having financial difficulties.  He reported continued intrusive thoughts, depression, and increased hypervigilance such that he began carrying a firearm.  He denied any suicidal or homicidal ideations.  The physician and a clinic social worker arranged for the Veteran to be admitted to a VA inpatient PTSD treatment program that began on July 5, 2006.  The admitting psychologist noted that the Veteran presented with symptoms of intrusive thoughts, nightmares, social discomfort and estrangement from friends and family, memory loss, emotional numbing, irritability, lack of anger control, and insomnia.  The psychologist noted a GAF of 30 at the time of admission.  

The Board concludes that the Veteran's reports of his experiences in service and his post-deployment symptoms are competent as they are observable by a lay person and credible because they are consistent with the records and were accepted by his clinicians without challenge or indications of exaggeration or malingering.  

The Board concludes that a schedular rating in excess of 70 percent for PTSD from the date of discharge from active duty and effective date of service connection in November 2005 and July 5, 2006 is not warranted.   Lay and medical evidence showed that the severity of the Veteran's symptoms waxed and waned starting three weeks after his return from deployment.  His symptoms were dominated by nightmares, intrusive thoughts, recurrent insomnia, depression, memory and concentration deficits, and lack of interest and motivation in social and occupational activities.   Although there is some evidence that the Veteran attempted to return to his business and remained on the rolls of this National Guard unit, those efforts were substantially unproductive because of his persistent symptoms.  His symptoms also impaired his family relationships and social interactions although he maintained relationships with his mother and other Iraq veterans during this period of time.  The Veteran displayed many, but not all, characteristics of a 70 percent rating.  Clinicians and examiners described his PTSD as moderate including GAF scores in the 50-65 range.  The Veteran did have significant symptoms of depressed mood, hypervigilance, and irritability with one reported physical altercation with his spouse that did not lead to injury.  However, clinicians noted that the Veteran's judgment and insight were intact and that his thoughts were logical and organized with no suicidal or homicidal ideations or indications of psychoses.  There were no reports of panic attacks or neglect of hygiene noted during the examinations.  

A higher schedular rating for total social and occupational impairment prior to July 5, 2006 is not warranted because the Veteran displayed none of the characteristics of a total rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Moreover, until his admission for inpatient care, the Veteran was participating in an outpatient treatment regimen including medication that provided some moderation of the symptoms.  In his interview with the newspaper reporter, his comments were thoughtful and insightful of his experiences and his disorder.  That he was able to understand and thoughtfully interact with medical and lay people around him is not a total psychiatric disability.  

However, the Board further concludes that a total rating based on individual unemployability is warranted effective the date of discharge from active duty because of the occupational impairment imposed by his PTSD.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

As the Veteran is rated at 70 percent disabling from November 2005 to July 5, 2006, the statutory criteria have been met.  The Veteran did remain on the rolls of his National Guard unit and did attempt to return to working at his own business.  However, the record does not show how many, if any, inactive duty for training periods were accomplished during this period.  The psychologist letter in March 2006 indicated that the Veteran's disorder precluded effective current or future military service.   The Board notes that the Veteran's reports of a successful business prior to deployment showed that the Veteran has the technical and physical skills for success.  Nevertheless, the Board concludes that his reports of an inability to self-motivate and concentrate on his work, interact with potential customers, and occasionally be unable to leave his home were credible and indicative of occupational impairment that precluded substantially gainful employment.  A clinician in June 2006 noted that the Veteran's symptoms had been exacerbated by financial distress which also showed that he was not able to continue his business.   The Board acknowledges that the Veteran's PTSD was evaluated as only moderate and that no clinician noted that he was incapable of returning to work.  It is not clear whether the Veteran may have been employable by others under a more disciplined work environment.  Nevertheless, as there is evidence both for and against the Veteran's ability to engage in substantially gainful employment during this period, the Board will resolve all doubt in favor of the Veteran and grant a total disability based on individual unemployability from November 13, 2005, the day following discharge from active duty to July 4, 2006, the day prior to the effective date of a total schedular rating for PTSD.  

As the Board granted a TDIU, consideration for an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321.  


ORDER

An initial or staged schedular rating in excess of 70 percent prior to July 5, 2006 for posttraumatic stress disorder (PTSD) is denied. 

A total rating based on individual unemployability from November 13, 2005 to 
July 4, 2006 is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


